[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

Exhibit 10.58

User SAP Number:

Region:

 

EUROPEAN ADDENDUM

TO THE CLINICAL TRIAL COLLABORATION AGREEMENT
BETWEEN MEDTRONIC AND ARCA

 

This addendum (“Addendum”) is made as of September 14, 2016 and is to the
Clinical Trial Collaboration Agreement (the “Collaboration Agreement”) made and
entered into as of April 18, 2013 between ARCA biopharma, Inc., a Delaware
corporation (hereinafter “ARCA”) and Medtronic, Inc., a Minnesota corporation
(hereinafter “Medtronic”), as amended by the Second Amendment to the
Collaboration Agreement entered as of August 28, 2014. This Addendum is for the
purpose of supply and distribution of Medtronic devices and CareLink services
within Europe under the Collaboration Agreement.

 

 

WHEREAS, ARCA and Medtronic have entered into the Collaboration Agreement with
respect to GENETIC-AF and the Phase 2B Study;

 

WHEREAS, ARCA wishes to select and activate investigational sites in Europe for
the GENETIC-AF study of approximately 20 sites in phase 2 and then up to 50
sites in the phase 3 portion of the study.

 

WHEREAS, the Parties wish to arrange for the supply and distribution of
Medtronic Reveal devices and Medtronic CareLink services to investigational
sites within Europe under the Collaboration Agreement;

 

WHEREAS, Medtronic Trading NL is engaged in the business of selling and
distributing Medtronic Devices and CareLink services in Europe;

 

NOW THEREFORE, for good and valuable consideration the Parties agree to
supplement and modify the terms and conditions of the Collaboration Agreement as
follows with respect to investigational sites in Europe:

 

1.Definitions: Except as otherwise defined in this Addendum, all other
capitalized terms shall have the meaning ascribed to them in the Collaboration
Agreement. For the purpose of this Addendum, the following capitalized terms
have the following respective meaning:

 

 

1.1

“CareLink” or the “CareLink System” means Medtronic’s proprietary remote
monitoring service that provides secure access to data from patients who have
certain Medtronic cardiac medical device implants, including Reveal, that is
currently marketed by Medtronic in Europe.

 

 

1.2

“De-identify” and “De-identification” mean removal of information that
identifies individuals in a manner that conforms with applicable laws.

 

 

1.3

“Effective Date” means the date when this Addendum is effective as stated in the
preamble;  

 

 

1.4

“Eligible Patient” means, for the purpose of this Addendum, any patient selected
who (i) meets the criteria for participating in Phase 2B Study or the Phase 3
Portion, as the case may be, (ii) who has signed the corresponding approved
patient informed consent form, and (iii) who has signed the Medtronic CareLink
network enrolment consent form in accordance with the terms of use between the
investigational site in Europe using CareLink network services for the
commercial use of Medtronic Devices and the Medtronic Affiliate that provides
CareLink in the country in which the investigational site is located.

 

 

1.5

“Governmental Authority” means any applicable federal, provincial, local or
other governmental body with jurisdiction over the applicable subject matter.

 

 

 

1.6

“Privacy Laws” means laws and regulations with respect to the protection of
personal information applicable in the country in which the investigational site
is located that is transmitting a study subject’s CareLink Data.

 

1

--------------------------------------------------------------------------------

 

1.7

“Regulatory Authority” means, for purposes of this Addendum when used herein or
in the Collaboration Agreement, any Governmental Authority with jurisdiction
over drug products or medical devices intended for human use in the country in
which the applicable investigational site is located.

 

 

1.8

“Reveal LINQ System” means the Reveal LINQ insertable cardiac monitor, patient
assistant device and MyCareLink™ patient monitor.

 

2.Adherence to Obligations in the Collaboration Agreement. This Addendum is
intended to supplement the Collaboration Agreement with respect to the supply
and distribution of Medtronic Reveal devices and CareLink services to
investigational sites within Europe. For greater clarity, this means that this
addendum does not modify the Collaboration Agreement with respect to the conduct
of the study anywhere outside Europe. This Addendum shall only be read into the
Collaboration Agreement with respect to the conduct of the study within Europe
at European participating sites or dealings with Governmental Authorities for
the European country in which the applicable investigational site is located.

 

3.Product Supply and Distribution.

 

3.1As between the Parties, Medtronic is responsible for the distribution,
shipment and supply of the Reveal LINQ Systems to the investigational sites in
Europe under the Collaboration Agreement. [ * ], the Reveal LINQ insertable
cardiac monitors and patient assistant devices intended to be distributed to
investigational sites in Europe under the Collaboration Agreement, and Medtronic
or its Affiliate shall provide the use of a MyCareLink patient home monitor with
each Reveal LINQ insertable cardiac monitor, [ * ]. Medtronic or its Affiliate
shall ship such Reveal LINQ Systems to the investigational sites as directed
from time to time by ARCA.

 

3.2ARCA will issue a purchase order request to Medtronic USA specifying the
location where Reveal LINQ Systems are to be delivered (“Bill To: ARCA / Ship
to: [specified investigational site(s) ]”) in order to supply and resupply each
investigational site with the number of products needed. ARCA will provide
Medtronic USA, with the following information that Medtronic USA will include as
notes in the shipping documents with each product shipment to help ensure that
Reveal devices are used only in the relevant study: Study Name, Study
Coordinator, Room Number of Study Coordinator, Phone Number of Study
Coordinator.

 

Purchase Orders to be sent to: Medtronic Cardiac Monitoring Clinical Research
Team at [ * ]

 

3.3Medtronic or its Affiliate shall ship the requested number of Reveal LINQ
Systems to the designated participating sites in Europe so that the devices are
received generally within 2 working days, and no more than 4 working days after
Medtronic USA’s receipt of ARCA’s purchase order.

 

3.4Upon shipment, Medtronic USA shall invoice to ARCA directly such Reveal LINQ
Systems ordered by it from time to time under this Addendum, and ARCA shall pay
such invoices to Medtronic USA directly. Medtronic shall provide ARCA with an
invoice along with accompanying documentation, in a form satisfactory to ARCA [
* ]. Unless the Parties agree to use different terms, all invoices by Medtronic
USA to ARCA shall be addressed to:

 

ARCA biopharma, Inc.,

11080 CirclePoint Rd., Suite 140

Westminster, Colorado 80020

United States

 

to the attention of:Accounts Payable

Telephone: [ * ]

Email: [ * ]

 

 

3.5Title to the Reveal LINQ insertable cardiac monitor devices and to the
corresponding patient assistant devices shall transfer from Medtronic USA to the
investigational site at the same time as the transfer of risk of loss.  Unless
the CareLink agreement with the investigational site provides otherwise, there
is no title transfer for the CareLink Service, or the MyCareLink patient home
monitors provided as part of a Reveal LINQ System.  Medtronic’s applicable
Affiliate retains title to the MyCareLink patient home monitor and patient
receives a license to use them.

 

3.6Any and all training services performed and expenses incurred by Medtronic
under this Addendum shall be invoiced to ARCA within a reasonable time after
their performance or being incurred.  ARCA reserves the right not to pay
invoices received more than 180 days after the date of performance of the
corresponding service.

2

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

 

3.7Payments under this Addendum will be subject to applicable VAT taxes.

 

3.8ARCA shall send payments to Medtronic by electronic funds transfer to the
address and financial institution Medtronic supplies to ARCA in writing from
time to time

 

[ * ]

[ * ]

[ * ]

[ * ]

All payments shall be made by bank transfer to the account number provided by
Medtronic in writing at least thirty (30) days before payment is due. Any and
all costs related to the bank transfers shall be borne by Medtronic.  ARCA is
not responsible for additional expenses and commissions charged by the bank(s)
of the recipient.

 

3.9Medtronic agrees to provided Reveal devices and CareLink services in the
Countries and to the investigational sites listed on Addendum Exhibit A attached
hereto.  ARCA shall provide Medtronic with a complete list of the
investigational sites and investigators and their addresses, including telephone
numbers, that ARCA requests Medtronic to support, which shall be annexed to this
Addendum as Addendum Exhibit A as the information becomes available and
Medtronic and ARCA agree to adding these sites to Exhibit A.  Medtronic will
support investigational sites in [ * ] and such other countries and sites the
Parties agree to by adding them to Addendum Exhibit A.  The Parties will date
and initial the Addendum Exhibit A as it is updated from time to time as new
sites are added or new information becomes available.

 

3.10ARCA’s obligation to pay the purchase price or services fees and expenses
due under this Addendum survives termination and expiration of this Addendum.

 

3.11Each of ARCA and Medtronic shall designate at least one person to act as the
primary contact for the Party for this Addendum and shall primarily direct their
communications relating to this Addendum through that person.  Medtronic
designates Richard L Clark, Sr Director Business Development, Cardiac Monitoring
in Clinical Research, for contract related communications and Melody LaBeau, Sr.
BioPharma Program Manager, for operational communications; and ARCA designates
Laura Emery, Senior Director, Clinical Operations.  A Party can change its
designation by notifying the other party in writing. To support adequate product
supply, ARCA shall provide Medtronic with a provision/distribution plan per
European investigational site approximately one month prior to study start, and
shall provide an updated version promptly after changes in the enrolment
forecast.  Such plans and forecasts are not binding on ARCA, which is not
obligated to purchase the number of Reveal LINQ Systems forecasted. ARCA will
collaborate with Medtronic and mutually agree on the amount of product to be
stocked at individual sites to minimize product waste and inventory costs.

 

 

4.CRMA Services.

 

4.1As between the Parties, Medtronic’s Affiliates shall not be providing CRMA
Services, which shall be performed solely by Medtronic.

 

4.2[ * ]. Medtronic is not obligated to provide CareLink Services to an
investigational site that does not have a current CareLink Network Services
Agreement in place.

 

4.3If the CareLink Primary User for an Eligible Patient is not the investigator
selected by ARCA prior to the Eligible Patient starting his or her participation
in the study, ARCA shall arrange for the existing CareLink Primary User to
adjust the CareLink settings so that ARCA’s selected investigator becomes the
CareLink Primary User. ARCA acknowledges that neither Medtronic nor its
Affiliates change CareLink settings for physician users and ARCA’s failure to
arrange for the investigator to be the CareLink Primary User for the Eligible
Patient means Medtronic cannot provide CareLink Services for the study for that
patient.

 

5.Conduct of GENETIC-AF.

 

5.1A new section 2.2(a)(1) is added to the Collaboration Agreement as follows:

 

“(a) GENETIC-AF shall be conducted in accordance with the requisite approvals of
the applicable Regulatory Authorities and according to the Protocol, provided
that the Protocol may be revised based on the determination of the Steering
Committee as a result of Regulatory Authority guidance or other factors.”

 

3

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

5.2Section 2.2(b) of the Collaboration Agreement is replaced for the purposes of
this Addendum by the following:

 

“(b) The sponsors of GENETIC-AF shall comply with all applicable laws and
regulations governing sponsors of clinical trials and shall be responsible for
complying with agreements with the institutions representing the investigational
sites, and providing appropriate information to and monitoring of the
investigators so that GENETIC-AF is performed by those investigators in
conformance with generally accepted standards of good clinical practice, with
the protocol and with all applicable local, state, provincial and federal laws
and regulations governing the performance of clinical investigations. ARCA shall
be responsible for and have the sole responsibility to conduct all regulatory
activities to secure approval of all applicable Regulatory Authorities for
GENETIC-AF.”

 

5.3An additional sentence of Section 2.2(c) of the Collaboration Agreement is
added as follows:

 

“Additional support from Medtronic Affiliates for investigational sites in
Europe requires prior mutual agreement of ARCA and Medtronic.”

 

5.4An additional sentence of Section 2.2(c) of the Collaboration Agreement is
added as follows:

 

“Except as otherwise provided in this Agreement, Medtronic Affiliates shall not
be responsible for the payment of any costs relating to the conduct of
GENETIC-AF at European investigational sites, whether direct or indirect.”

 

5.5A new Section 2.2(d)(1) of the Collaboration Agreement is added as follows:

 

“(d) ARCA shall include in the informed consent and research authorizations
required to be signed by GENETIC-AF participants the appropriate language to
permit the Parties to have access to and utilize the data as provided in this
Agreement, in particular the right to use the De-identified Study Data, the
CareLink Data and the Combined Study Data for research and commercial purposes
pursuant to Sections 3.1, 3.2 and 3.3, respectively, and in compliance with all
applicable Privacy Laws.”

 

6.General; CRMA Committee.

 

6.1Section 4.3(c) of the Collaboration Agreement is amended for the purposes of
this Addendum by adding the following sentence at the end:

 

“In addition, in connection with any such regulatory submissions to the
applicable Regulatory Authorities regarding the Drug Product, the Parties agree
that the CRMA Committee or ARCA, as the case may be, shall also consult with
Medtronic concerning such filings and coordinate any input from Medtronic in the
filings as necessary or advisable.”

 

6.2If the Parties fail to reach agreement on a matter related to Section 6.1 of
this Addendum (including the substantive elements of Section 4.3(c) of the
Collaboration Agreement, as amended by this Addendum with respect to regulatory
submissions to the applicable Regulatory Authority), then any Party may by
written notice to the other Parties invoke the dispute resolution procedure set
forth in Article X, unless otherwise indicated in the Collaboration Agreement.

 

7.Phase 2B Study; CRMA Services.

 

7.1An additional sentence of Section 5.1(a) of the Collaboration Agreement is
added as follows:

 

“The AF Burden Substudy Protocol will also require that all patients be enrolled
in CareLink and have consented prior to their CareLink Data transmission to the
standard CareLink Network Services Agreement consent form required for the
country in which the investigational site is located.”

 

7.2A new Section 5.1(b) (1) of the Collaboration Agreement is added, as follows:

 

“(b) The investigator nomination criteria for any investigational site in Europe
that ARCA desires to add to Addendum Exhibit A will (i) require that all
candidates are at an investigational site that has an active existing CareLink
Network Services Agreement in force, and (ii) either require that all candidates
are CareLink users or attempt to determine which investigators are not CareLink
users. ARCA and Medtronic will agree on the suitability of proposed
investigational sites before they are added to Addendum Exhibit A.  Medtronic
shall provide for the delivery of training to investigators on the implantation
of the Reveal device prior to performing this procedure if they are not already
trained, [ * ]. Upon request, Medtronic will provide documentation to ARCA
attesting the training provided to clinical Investigators on the

4

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

implantation of the Reveal device. In the case of investigators that are not
CareLink services users, upon prior written request by ARCA to Medtronic
specifying the name(s) and institution of study personnel to be trained,
Medtronic shall provide additional training services for investigators who are
not CareLink users on the use of the CareLink network,  the MyCareLink patient
home monitors or the CareLink website, and Medtronic [ * ] if training is
requested to be provided on site. If a CareLink trainer must provide the
training on site, [ * ].”

 

7.3For purposes of this Addendum, Sections 5.2 and its subparts (a) and (b) of
the Collaboration Agreement are replaced with the following:

 

“Medtronic and ARCA shall agree on an enrollment plan for the Phase 2B Study and
Phase 3 Portion to ensure that all patients eligible for the study are actively
enrolled, including those with existing Medtronic Devices and those willing to
have a Reveal device implanted. Eligible patients without a Medtronic Device,
who agree to have a new device implanted, will be implanted with a Reveal
without unreasonable delay. Medtronic shall ensure that sufficient Reveal
devices and MyCareLink patient monitors are reasonably available to ARCA’s Phase
2B Study and Phase 3 Portion investigational sites in Europe in order to avoid
unreasonable delay in the enrollment process, and Medtronic shall be responsible
for distributing Reveals to the Study sites in Europe that require them based on
device orders from ARCA. Medtronic shall provide training and technical support
for Medtronic Devices, including training relating to insertion and use of
Reveals. Medtronic shall provide training on CareLink services to investigators
at European investigational sites who are not pre-existing CareLink users upon
prior written request by ARCA to Medtronic at its standard service fees set out
in Section 5.1(b) above. [ * ] As between the Parties, [ * ]. The Parties agree
that neither Medtronic nor its Affiliates shall owe compensation to ARCA for the
work performed by Medtronic under this Agreement and neither Medtronic nor its
Affiliates shall be liable to ARCA or to any third party for any other payments
which may be associated with the Collaboration Agreement, including this
Addendum, or with any of the services provided hereunder.”

 

7.4As between the Parties, with respect to Section 5.3(e) and Section 5.4 of the
Collaboration Agreement and consistent with Section 4 of this Addendum,
Medtronic shall provide the mutually agreed analysis assistance to ARCA on the
CareLink Data, and the CRMA Services, rather than a Medtronic Affiliate.

 

7.5The following sentence shall be added to Section 5.4 of the Collaboration
Agreement: “Medtronic support for the reimbursement process for Reveal and the
MyCareLink patient monitors shall not apply to Genetic AF European sites.

 

7.6A new Section 5.5(a)(1) of the Collaboration Agreement shall be added as
follow:

 

“(a) ARCA will, through the CRMA Committee, involve Medtronic in all regulatory
communications and actions that implicate Medtronic’s rights and duties under
this Agreement, or that implicate the use of Medtronic Devices, and shall
provide a copy to and involve Medtronic where those regulatory communications
concern a Regulatory Authority as defined under this Addendum. Medtronic will
consult on the regulatory process related to conducting GENETIC-AF, as
reasonably requested by ARCA. The Parties do not believe that an Investigational
Device Exemption (“IDE”) or an Investigational Testing Authorization under
applicable law will be necessary in order to use Reveal in the Phase 3 Portion,
and the Protocol shall not be amended in a way that will require use of Reveal
in a manner inconsistent with Regulatory Authority approval of Reveal, the
MyCareLink patient home monitor, or the CareLink network system. Medtronic,
however, agrees to file and prosecute any regulatory application or submission
that in Medtronic’s sole judgment is required by any Regulatory Authority in
order for Medtronic to perform the CRMA Services required by this Agreement.”

 

7.7A new Section 5.5(b)(1) of the Collaboration Agreement shall be added as
follows:

 

“(b) ARCA will consult with, and allow participation by Medtronic on a
reasonable basis regarding the content of any submissions to Regulatory
Authorities (as defined in this Addendum) related to the GENETIC-AF trial or any
Drug Product Application to the extent it involves the CRMA Services, Medtronic
Devices, or the Medtronic Field of Use; provided that, as between the Parties,
Medtronic shall file with the applicable Regulatory Authority all required
reports of problems with or complaints about Medtronic Devices that arise in the
course of conducting Phase 2B Study or the Phase 3 Portion, and shall file with
the applicable Regulatory Authority any required notice of field corrective
action (“recall”) that affects Medtronic Devices used in the study, should such
a field action occur. ARCA will provide Medtronic with the opportunity to attend
or participate in all substantial contacts, including meetings and conference
calls between ARCA and any Regulatory Authority regarding the CRMA Services,
Medtronic Devices, or the Medtronic Field of Use. Medtronic will consult with,
and allow participation by ARCA on a reasonable basis regarding the content of
any submissions to the FDA related to the CRMA Services, and will provide ARCA
with the opportunity to attend or participate in all substantial contacts,
including meetings and conference calls, between Medtronic and the applicable

5

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

Regulatory Authority related to the CRMA Services or Medtronic Devices.
Medtronic is responsible for submitting reportable events relating to Medtronic
Devices to the relevant Regulatory Authority. At Medtronic’s request and as
further specified in Section 12.7 of the Collaboration Agreement (as amended for
the purposes of this Addendum), ARCA shall cooperate diligently with Medtronic
in the investigation of medical device complaints, and Medtronic shall determine
their reportability under Medtronic’s regulatory obligations as the device
manufacturer. Notwithstanding the foregoing, each Party shall notify the other
Parties of any oral or written communications to or from a Regulatory Authority,
on matters relating to the CRMA Services or the Medtronic Devices used in the
study(ies), and shall provide the other Parties with copies of such
communications reasonably promptly and give the other Party the right to review
and participate in any response to any such communications.”

 

8.Inventions; Confidentiality; Publicity

 

8.1Section 6.1 of the Collaboration Agreement is amended for the purposes of
this Addendum by adding the following sentence at the end of the Section:

 

“For greater certainty, it is understood by the Parties that this joint
ownership means that each Party shall be free to do the following without
consent of the other joint owner(s), but subject to Section 6.2 : (i) utilize
the Joint Inventions as provided in this Agreement, (ii) assign all or any part
of its interest in a Joint Invention to an Affiliate or to a third party, or
(iii) license such Joint Inventions to any third party in their respective
fields of use in accordance with the Collaboration Agreement without having to
account to the other joint owner(s) for profits earned from licensing.”

 

9.Representations, Warranties and Covenants

 

9.1ARCA represents and warrants that all material consents, approvals and
authorizations of all Governmental Authorities and other persons required to be
obtained by ARCA, including any required Clinical Trial Authorization in
connection with the conduct of the GENETIC-AF trial, as applicable, have been
and shall be obtained by ARCA prior to initiating the Phase 2B Study, the AF
Burden Substudy or the Phase 3 Portion at a European investigational site.

 

 

10.Term and Termination

 

10.1This Addendum shall remain in force for the term of the Collaboration
Agreement, and expires upon expiration or earlier termination of the
Collaboration Agreement for any reason, provided that Medtronic may terminate
this Addendum with respect to a particular European country as provided below:

 

 

(a)

upon at least sixty (60) days written notice to the other Parties after the
applicable Regulatory Authority advises any Party, or issues any written
decision, pronouncement, or other communication, including but not limited to
letters, emails, website information, final guidance documents, or final
rulemaking, either to the Parties or to Third Parties, which provides a
reasonable basis for concluding that the Regulatory Authority will not allow the
GENETIC-AF study to enroll or proceed at investigational sites in such country;
or

 

 

(b)

upon at least ten (10) days written notice given within thirty days after an
action, authorized or unauthorized, is taken by the Steering Committee, (e.g. an
amendment) that (i) materially expands Medtronic’s obligations hereunder beyond
those Medtronic voluntarily undertakes by entering into this Addendum, or
(ii) causes the proposed use of the Medtronic Devices, the MyCareLink patient
home monitors or the CareLink network services to become outside the scope of
their respective licensed indications in such country.

 

 

 

12[ * ] and Distribution.

 

For purposes of this Addendum Article XII of the Collaboration Agreement is
edited to read as follows:

12.1Reveal devices provided pursuant to this Agreement will be ordered from
Medtronic by ARCA on behalf of the Genetic-AF study sites in Europe in a
mutually agreed manner, shipped by Medtronic to the Genetic-AF study site
identified by ARCA in its order.  Medtronic will pay the shipping costs incurred
to ship to the site and risk of loss passes to ARCA upon shipment.   ARCA shall
only order devices for European study sites that require them for the Genetic-AF
study.  Medtronic shall provide ARCA with an invoice along with accompanying
documentation, in a form satisfactory to ARCA, for the agreed fees for devices
and services provided by Medtronic pursuant to this Agreement.  [ * ].  The
Parties’ obligation to pay fees due pursuant to the Agreement survives
termination and expiration of the Agreement.

6

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

12.2ARCA represents and warrants it will not, and will not allow European sites
participating in the Genetic-AF study to use the Reveal devices provided by
Medtronic pursuant to this Agreement for any purpose other than the Genetic-AF
study.  ARCA is responsible for the proper care, maintenance, loss, theft or
mysterious disappearance of the Reveal devices provided under this Agreement.  .

12.3ARCA represents and warrants that it will have agreements in place with
study sites that require study sites to use the Reveal devices only for the
purpose of the study, [ * ], obtain review and approval of the Genetic-AF study
from an ethics committee, and obtain informed consent from study subjects.

12.4ARCA shall not decompile, reverse engineer, disassemble or otherwise analyze
any portion of the Reveal devices or Reveal LINQ Systems provided by Medtronic
hereunder.

12.5THE REVEAL DEVICES AND REVEAL LINQ SYSTEMS PROVIDED TO ARCA BY MEDTRONIC
HEREUNDER ARE PROVIDED “AS-IS”, WITHOUT ANY WARRANTY OF ANY KIND, INCLUDING
WITHOUT LIMITATION THE WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OR WARRANTY THAT THE USE OF THE MEDTRONIC MATERIALS WILL NOT INFRINGE
ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHT OF ANY THIRD PARTY.

12.6ARCA shall indemnify, defend and hold harmless Medtronic, its respective
trustees, officers, agents and employees (collectively “Indemnitees”) against
any third part claims, actions, suits or judgments (“Claims”) made or instituted
against Indemnitees to the extent they are caused by ARCA’s purchase and return
of the Reveal devices and Reveal LINQ Systems hereunder, except to the extent
the recovery in a Claim is caused by an act or omission of Medtronic.

 

 

12.7An additional sentence shall be added to Section 12.7 of the Collaboration
Agreement as follows:

 

“ARCA shall assist and cooperate with Medtronic with respect to fulfillment of
Medtronic’s legal and regulatory obligations applicable to Reveal devices and
Reveal LINQ Systems provided hereunder.  In particular, in order to meet
timelines for reporting to Regulatory Authorities, ARCA shall notify Medtronic
as soon as possible, but in any event within 48 hours of becoming aware of any
reported incident that comes to their attention involving a device that is sold
by Medtronic under this Addendum and that:

(a) is related to a failure of the device or a deterioration in its
effectiveness, or any inadequacy in its labelling or in its the directions for
use; and

(b) has led to the death or a serious deterioration in the state of health of a
patient, user or other person, or could do so were it to recur.

Medtronic shall report these incidents to Regulatory Authorities as required.
ARCA, as sponsor, and/or ARCA’s clinical investigators shall report them to
Research Ethics Boards / Ethics Committees / Institutional Review Boards or
other recipients if and as required.

 

Medtronic shall maintain complete and accurate records concerning the
post-market traceability of the Medtronic Devices purchased by ARCA. Medtronic
shall maintain records concerning traceability for a minimum period
corresponding to the forecasted lifetime of the Medtronic Devices required to be
so registered. The device tracking system shall record or allow retrieval of
product information as needed to comply with all legal requirements applicable
to Medtronic in the applicable jurisdiction.”

 

13General Provisions.

 

13.1The Parties are independent contractors, personnel of each Party shall be
employees or agents of such Party and under no circumstances are such personnel
to be considered employees or agents of another Party. Each Party shall have the
sole responsibility for the conduct of its employees or agents, and for the
payment of their entire compensation, including salary, withholding of income
and social security taxes, workers’ compensation, employee and disability
benefits, unemployment insurance and the like.

 

13.2With regard to data protection and privacy of Patient information, Medtronic
shall process all personal data in compliance with any applicable laws, rules,
guidelines and regulations such as the EU Data Protection Directive 95/46/EC
(“Data Protection Directive”) (collectively "Data Protection Legislation") and
in accordance with this Agreement or as otherwise instructed by ARCA.  ARCA
represents and affirms to Medtronic that ARCA has complied with, and will
continue to comply with its obligations under the Data Protection Legislation.

 

7

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

With regards to Patient information from investigative sites located outside the
United States, the terms “Data Controller”, “Data Processor”, “Processing”, and
“Personal Data” have the meaning given them in the Data Protection
Directive.  The Parties agree that ARCA is the Data Controller for the
processing of the Personal Data for the purpose of conducting the Study, and
Medtronic is the Data Processor acting on behalf and under instructions of ARCA.

 

ARCA is responsible for compliance with the Data Protection Directive and the
national laws implementing the Data Protection Directive. ARCA is responsible
for the lawfulness of the Processing of Personal Data, including obtaining
explicit consent from the Patients for the Processing of the health data of the
Patients by Medtronic.  ARCA shall answer patients’ requests, and, if and to the
extent applicable, update and modify the notification to, or obtain approval
from, the competent data protection authority. ARCA shall issue written
instructions, regarding the scope and the specific requirements for the
Processing of the Personal Data by Medtronic. Medtronic shall not be obliged to
conduct any Processing of Personal Data in the absence of such written
instructions.

 

Medtronic shall Process the Personal Data in compliance with this Agreement, and
the written instructions referenced in this Agreement and as otherwise mutually
agreed. Medtronic shall have appropriate technical and organizational measures
in place to protect the Personal Data against accidental or unlawful destruction
or accidental loss, alteration, unauthorized disclosure or access, and against
all other unlawful forms of Processing. Medtronic shall be authorized to make
use of subcontractors for the Processing of Personal Data which may be located
outside of the European Economic Area and Switzerland in countries not providing
an adequate level of protection in the meaning of the Data Protection Directive.

 

13.3ARCA acknowledges that Medtronic operates through a number of Affiliates in
Europe and that Medtronic is entitled to perform its obligations hereunder
through its Affiliates, except as otherwise provided.  Medtronic is responsible
to ARCA under this Agreement for the acts and omissions of its Affiliates as if
Medtronic rather than the Affiliate was engaged in the activity that involved
the act or omission.  ARCA shall, upon request, negotiate and execute mutually
agreed agreements with Medtronic Affiliates that may be necessary to effectuate
the purpose of this Addendum.

 

13.4Except as expressly and specifically amended herein, all other provisions of
the Collaboration Agreement continue in full force and effect, including as to
the performance of the Collaboration Agreement at Canadian investigational
sites.

 

13.5This Addendum forms part of the Collaboration Agreement and is appended
thereto as its Appendix C.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the Effective Date.

 

 

MEDTRONIC:

 

MEDTRONIC, INC.

8200 Coral Sea St NE(MVS23)

Mounds View, MN 55112

United States

Attn:

Email:

Fax:

 

 

ARCA

 

ARCA biopharma, Inc.

11080 CirclePoint Rd, Suite 140

Westminster, Colorado 80020

United States

Attn:

Email:

Fax:

By/s/ Chris Landon

 

Print Name Chris Landon

 

Print TitleVice President

 

DateSeptember 16, 2016

 

By/s/ Chris Ozeroff

 

Print Name  Chris Ozeroff

 

Print Title SVP & General Counsel              

 

DateSeptember 19, 2016

 

 

8

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

 

 

EUROPEAN ADDENDUM EXHIBIT A

 

Investigation Sites and Agreed Countries

 

 

A.

Agreed Countries: [ * ]

 

 

B.

Investigation Sites:

 

PI name and title

Site name (including dept)

City

Country

[ *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

]

 

 

 

9

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 

--------------------------------------------------------------------------------

Update Date: _____

ARCA Initials: _____

Medtronic Initials: ________

 

 

10

 

[*] = Certain confidential information contained in this document, marked by
brackets is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

 

 